Citation Nr: 1217297	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for anemia, to include as due to herbicide exposure.

3.  Entitlement to service connection for a lung disorder to include shortness of breath, to include as due to herbicide exposure.

4.  Entitlement to service connection for stroke, to include as due to herbicide exposure.

5.  Entitlement to service connection for numbness, right side, to include as due to herbicide exposure.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

7.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.

8.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1976. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2007 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The issue of entitlement to special monthly pension based on the need for aid and attendance or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart condition is not shown to be etiologically related to service, including as due to herbicide exposure, or manifested within one year of the Veteran's discharge from service.  

2.  Anemia is not shown to be etiologically related to service, including as due to herbicide exposure, or manifested within one year of the Veteran's discharge from service.  

3.  A lung disorder to include shortness of breath is not shown to be etiologically related to service, including as due to herbicide exposure.

4.  A stroke is not shown to be etiologically related to service, including as due to herbicide exposure, or manifested within one year of the Veteran's discharge from service.  

5.  Numbness on the right side is not shown to be etiologically related to service, including as due to herbicide exposure, or manifested within one year of the Veteran's discharge from service.  

6.  The Veteran has requisite service in Korea along the DMZ and so his exposure to herbicide agents is presumed; a current diagnosis of Type II diabetes mellitus that has manifested to a compensable degree is also shown. 

7.  There is competent medical evidence of record that shows that the Veteran's hypertension is due to Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by active service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Anemia was not incurred in or aggravated by active service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A lung disorder to include shortness of breath was not incurred in or aggravated by service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Stroke was not incurred in or aggravated by service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  Numbness on the right side was not incurred in or aggravated by service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

6.  Type II diabetes mellitus is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

7.  The criteria for service connection for hypertension secondary to diabetes mellitus Type II have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May 2006, August 2006, and November 2006, the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  The Veteran was also provided a notice pursuant to Dingess in the letters sent in 2006.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private treatment records, and records from the Social Security Administration (SSA).  The Board is cognizant that the Veteran has not been afforded a VA examination with nexus opinion in connection with the claimed disorders.  The Veteran, however, does not contend that he had a heart disorder, anemia, lung disorder, stroke, and numbness of the right side during service and continuous symptoms of such disorders ever since service.  Rather, the Veteran contends that exposure to herbicides in service caused the claimed disorders.  The Veteran's statements only relate to a basic request for service connection.  There is no medical evidence that indicates such disorders are etiologically related to service or lay evidence of a continuity of symptomatology since service.  Rather, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement requesting service connection.  Therefore, the evidence of record simply does not rise to the level to require a VA medical examination and opinion regarding the Veteran's claims and the Board finds no basis for a VA examination or medical opinion to be obtained.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

To establish service connection, the record must contain (1) evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the Veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that his heart condition, anemia, lung disorder to include shortness of breath, stroke, and numbness on the right side, is the result of his service in Korea with the HHC, 2nd Battalion, 38th Infantry, 2nd Infantry Division.  The Veteran's service personnel records indicate the Veteran was stationed in Korea from December 1969 to January 1971.  

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  In addition, the Department of Defense has determined that Agent Orange was used along the Korean DMZ from April 1968 to July 1969; veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are also presumed to have been exposed to herbicide agents. 

The VA in Federal Register, Vol. 76, No. 16, published January 25, 2011, revised the presumed exposure period for veterans who served with certain units in Korea. As such, under the final regulation published January 25, 2011, VA will presume herbicide exposure for any veteran who served between April 1, 1968, and Aug. 31, 1971, in a unit determined by VA and the Department of Defense to have operated in an area in or near the Korean DMZ in which herbicides were applied.  The rule has an effective date of February 24, 2011, and applies to any claims pending before the Board beginning February 24, 2011, such as this case. 

The Secretary of Defense has identified specific units that were assigned or rotated to areas near the DMZ where herbicides were used between April 1968 and August 1971.  A list of units that have been recognized by the Department of Defense as having served in areas along the Korean DMZ has been compiled.  See M21-1MR manual at part IV, subpart ii, chapter 2, § C.10.p; available at http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm.  Exposure is conceded to herbicides on a factual basis if a veteran alleges service along the DMZ in Korea, and was assigned to one of the units between April 1968 and August 1971.  Service personnel records show that the Veteran served with the HHC, 2nd Battalion, 38th Infantry, 2nd Infantry Division during his service in Korea.  As such, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to a herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add additional diseases, including ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  As relevant, the final rule made the following change to § 3.309(e):  Added "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)"; and added a new Note 3 at the end of § 3.309 which reads as follows:  "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

As explained below, service connection on a presumption basis for diabetes mellitus Type II is warranted.  As for the claimed heart disorder (not ischemic heart disease), anemia, lung disorder to include shortness of breath, stroke, and numbness on the right side, these disorders are not listed among the herbicide-related diseases enumerated in 38 C.F.R. § 3.309(e), and so medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis as discussed below.  See Combee, 34 F.3d at 1043-1044.



Diabetes Mellitus Type II and Hypertension

The Veteran is presumed to have been exposed to herbicides during his service, and he is currently diagnosed with diabetes mellitus type II which is a disease VA recognizes as associated with herbicide exposure.  Additionally, insulin is required to control the diabetes, so the evidence suggests that the diabetes has manifested to a compensable level (the degree of which is to be determined by the RO in the first instance).  See 38 C.F.R. §§ 3.307(a)(6)(ii), 4.119, Diagnostic Code 7913 (2011).  Accordingly, service connection for Type II diabetes mellitus on a presumptive basis is warranted.  Furthermore, the October 2007 VA examiner noted that the Veteran's microurinary albumin was elevated and that his hypertension was due to diabetes.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Thus, service connection for hypertension as secondary to diabetes mellitus type II is also warranted.  

Heart disorder

In June 2009, the Veteran clarified he is claiming entitlement to service connection for a heart condition and anemia as separate issues.  The Veteran contends that he has a heart disorder as the result of herbicide exposure.  (The Board recognizes that in the January 2009 statement of the case the RO appeared to consider service connection for a heart condition as secondary to diabetes mellitus; however, the Veteran did not raise this theory of entitlement and the evidence of record does not otherwise suggest such a relationship).  

Service treatment records dated July 1968 to October 1976 are absent any relevant findings indicating any complaint, treatment, or diagnosis for a heart condition.  In addition, the Veteran's October 1968 Entrance examination and October 1976 Separation examination both indicate the Veteran's heart was normal and no disorders were noted. 

According to the evidence of record, the Veteran complained of chest pains in June 1992 while admitted to the VA Medical Center in Montgomery.  However, an echocardiogram and chest x-rays were normal.  Upon discharge in July 1992, the diagnosis noted the Veteran's "[c]hest pain [was] most likely from pleurodynia, rule out coronary artery disease." 

A March 1993 VA treatment record indicates the Veteran complained of chest pain.  The examiner noted "[q]uestionable history of heart disease."  A physical examination revealed no murmurs, gallops, or extra systoles.  The electrocardiogram was normal.

At the March 1994 VA examination, the Veteran's heart had a regular rate and rhythm.  There was no thrust, point of maximum impulse was non-displaced, the S1 and S2 were normal, and no murmur or ectopic beats were heard.  The peripheral vessels were normal and symmetric.

The Veteran's VA examination in November 1995 noted he was admitted to the VA Medical Center in December 1994 with a history of angina.  Upon physical examination, the Veteran's heart had regular rhythm, no murmurs, no evidence of a gallop or rub.  There was no evidence of cardiomegaly.  The Veteran's peripheral pulses were 2+, equal bilaterally.  There were no bruits.  

A VA examination report from May 1997 noted the Veteran's complaints of occasional chest pain, among others.  A physical examination revealed the heart was regular, no murmurs were heard, and S1and S2 sounds were normal.  No carotid bruits were noted.  The Veteran was diagnosed with atypical chest pain, among others.

A March 2002 treatment record from Prattville Baptist Hospital determined the Veteran's heart size and central pulmonary vascularity were normal. 

The Veteran underwent a VA examination in connection with his special monthly pension claim in October 2007.  The examiner determined that there was insufficient evidence for coronary artery disease.

An August 2008 chest x-ray from Prattville Baptist Hospital revealed the Veteran had "minimal pulmonary overexpansion suggesting obstructive pulmonary disease.  The heart is at the upper limits of normal size.  Vascular congestion [was] noted."  The impression was borderline cardiomegaly, pulmonary overexpansion, and no other abnormality was seen.

In March 2010, the Veteran was admitted to the Prattville Baptist Hospital for chest pains.  A history of normal catherterization in 2007 was noted as well as previous admissions for non cardiac chest pains.  The Veteran's heart was normal.  It was noted that the Veteran's chest pain was "very unlikely to be cardiac, especially considering he probably had a normal catherization [three] years ago."  A myocardial infarction was ruled out.  An echocardiogram the same month revealed "probably normal systolic function of the left ventricle." 

A September 2010 treatment record from Prattville Baptist Hospital indicates the Veteran had an enlarged heart with bilateral pulmonary edema and pleural effusions. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's heart disorder is not related to his active service, and service connection is not established.  While the Board acknowledges the Veteran's numerous treatment and diagnoses of heart related disorders, including angina and cardiomegaly, there is no competent evidence that his disorders resulted from his military service.  In addition, there is no evidence of any heart disorders reported during service.  Furthermore, there is no competent evidence of any heart condition, manifested to any degree in the first year after the Veteran separated from active service.  See 38 C.F.R. §§ 3.307, 3.309. 

Regarding the Veteran's statements as to the cause of his heart disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, in this case, the cause of the Veteran's heart disorder involves a complex medical etiological question because it deals with the origin and progression of the Veteran's heart disorder and because such internal process is diagnosed primarily on clinical findings.  The Veteran is competent to relate symptoms of heart disorder that he experienced at any time, but is not competent to opine on whether there is a link between the current heart disorder and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Furthermore, the United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the reported symptoms of a heart condition occurred many years after the Veteran separated from service; approximately sixteen years.  Also, the Veteran does not contend that he experienced symptoms in service and ever since service.   

Consequently, in light of the lack of competent evidence establishing a link between a heart condition and service, evidence for the Veteran's claim is outweighed by the countervailing evidence.  Therefore, in this case, as the preponderance of the evidence is against the claim, including as due to herbicide exposure, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Anemia

The Veteran contends that he has anemia as the result of herbicide exposure.  According to the evidence of record, the Veteran's service treatment records, as well as his July 1968 Entrance and October 1976 Separation examinations, indicate the Veteran's no complaints, treatment, or diagnosis for anemia. 

In July 2005 the Veteran was admitted to the Prattville Baptist Hospital with rectal bleeding and anemia.  A September 2010 Prattville Baptist Hospital treatment record report the Veteran was "slightly anemic." 

The Veteran's VA treatment records and VA examinations do not report any treatment for anemia.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur anemia in service, and it did not manifest to a compensable degree within one year of his discharge from service.  The service treatment records do not demonstrate the presence of anemia, including no evidence of chronic symptoms of anemia during service, and do not demonstrate any relevant injury or disease in service.  The Veteran has not contended that he suffered from anemia in service or that anemia symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board also finds that the weight of the evidence demonstrates that any symptoms of anemia have not been continuous since separation from service in December 1976. 

The Veteran does not contend that he suffered from symptoms of anemia ever since service.  Following service separation in December 1976, the evidence of record shows no diagnosis or treatment for anemia until 2005; twenty nine years after separation from service.  As already noted, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue when deciding a claim.  See Maxson, 12 Vet. App. at 459. 

Regarding the Veteran's statements as to the cause of the current anemia, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, in this case, the cause of the Veteran's anemia involves a complex medical etiological question because it deals with the origin and progression of the Veteran's anemia and because such internal process is diagnosed primarily on clinical findings.  The Veteran is competent to relate symptoms of anemia that he experienced at any time, but is not competent to opine on whether there is a link between the current anemia and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Consequently, in light of the lack of competent evidence establishing a link between anemia and service, evidence for the Veteran's claim is outweighed by the countervailing evidence.  Therefore, in this case, as the preponderance of the evidence is against the claim, including as due to herbicide exposure, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Lung disorder to include shortness of breath

The Veteran contends that he has long disorder as the result of herbicide exposure.  
In the Veteran's June 2009 statement, he claimed he has a "bad lung," was experiencing shortness of breath, and was on oxygen.  

According to his service treatment records, there is no indication of complaints, treatment, or diagnosis of any respiratory disorders, including any lung conditions.  The Veteran stated at his July 1968 Entrance examination that he had pain or pressure in his chest with a chronic cough but no shortness of breath.  The Board notes the Veteran has been treated for coughing and congestion as a result of colds on several occasions during service, however, the records indicate the Veteran's lungs were clear on each occasion.  The October 1976 Separation examination was negative for any abnormal lung conditions.  The Veteran reported that he did not have any pain or pressure in the chest and no shortness of breath.  No lung disorder was noted in service. 

According to the record of medical treatment post-service, the Veteran has complained of chest pain and shortness of breath on numerous occasions, as early as June 1992.  In December 1994, the Veteran was admitted to the VA Medical Center in Montgomery, where the Veteran's history of chest pain was noted but "no clear cause" and "no associated symptoms of upper respiratory infection" was found.  A physical examination at this time revealed the Veteran's chest was clear.

At the March 1994 VA examination, a physical examination of the respiratory system revealed "no cough or expectoration.  There is normal chest mobility.  Palpation and percussion are normal.  Auscultation reveals clear lung fields bilaterally."  No diagnosis of any respiratory condition or lung abnormality was given.

At the November 1995 VA examination, a physical examination reported "no history of cough or expectoration.  His chest is clear to percussion and auscultation.  His chest measures 47 [inches] on inspiration and 46 [inches] on expiration.  The [Veteran] will stand but not ambulate.  He therefore does not walk or climb stairs."  No diagnosis of any respiratory condition or lung abnormality was given.

The Veteran underwent another VA examination in May 1997 where he reported a history of shortness of breath, mostly occurring at night with a cough of sputum.  The Veteran stated he was told it was bronchitis and reported he quit smoking several years ago.  A physical examination revealed his chest was clear to percussion and auscultation.  No diagnosis of any respiratory condition or lung abnormality was given.

Medical records from Prattville Baptist Hospital indicate that chest x-rays taken in March 2002 revealed the Veteran's lungs were "clear without failure, pneumonia or distinct mass and no indwelling line or tube depicted" and were "well expanded and clear with no evidence of significant parenchymal or pleural disease." 

However, in March 2005, the Veteran was admitted to the Prattville Baptist Hospital and treated for shortness of breath secondary to acute exacerbation of chronic obstructive pulmonary disease (COPD) and acute bronchitis. 

The Veteran underwent a VA examination in connection with his special monthly pension claim in October 2007 where he reported he started experiencing shortness of breath five or six years ago and now sleeps with oxygen.  He uses a Combivent inhaler four time a day for his shortness of breath.  He reported he gets short of breath easily and does not quantify how far or how long  he is able to walk before he becomes short of breath.  Upon physical examination, the examiner determined there was insufficient evidence to diagnose pulmonary dysfunction. 

In May 2008, the Veteran was admitted to the Prattville Baptist Hospital where he complained of chest pain for the past two weeks.  The Veteran did not have any shortness of breath, cough, or wheeze.  The Veteran did have some pain when he took a deep breath.  A physical examination determined it was clear to auscultation bilaterally.

Chest x-rays taken in October 2009 revealed the Veteran's lungs were clear and no mass was seen.  There were no acute abnormalities in the chest. 

Prattville Baptist Hospital records dated in September 2010 reported the Veteran was admitted for shortness of breath, among other conditions.  He reported he has had increased shortness of breath over the past week or two.  He stated that his shortness of breath has been primarily with minimal exertion but has had some shortness of breath and difficulty breathing when laying flat as well.  The Veteran was diagnosed with COPD.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's lung condition to include shortness of breath is not shown to be  related to his active service, and service connection is not established.  While the Board acknowledges the Veteran's various treatment and diagnoses of various conditions such as bronchitis and COPD, there is no competent evidence that his disabilities resulted from his military service. 

Regarding the Veteran's statements as to the cause of the lung disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, in this case, the cause of the Veteran's lung disorder and shortness of breath involves a complex medical etiological question because it deals with the origin and progression of the Veteran's lung disorder and shortness of breath and because such internal process is diagnosed primarily on clinical findings.  The Veteran is competent to relate symptoms that he experienced at any time, but is not competent to opine on whether there is a link between the current lung disorder and shortness of breath and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

As noted, the earliest possible occurrence of a lung condition resulting in shortness of breath post-service was in May 1997; approximately nineteen years after the Veteran's discharge from military service.  Pursuant to Maxson, the Court has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Board also finds that the weight of the evidence demonstrates that symptoms of any respiratory disability have not been continuous since service separation in December 1976.  Moreover, the Veteran does not contend that he has had symptoms ever since service.  There is no objective medical evidence that relates his current respiratory condition to his military service.

Consequently, in light of the lack of competent evidence establishing a link between the Veteran's lung condition to include shortness of breath and service, the evidence for the Veteran's claims are outweighed by the countervailing evidence.  However, in this case, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Stroke and numbness on the right side

The Veteran contends that he suffered a stroke and numbness on the right side as the result of herbicide exposure.  The Veteran stated in June 2009 that he experienced "[two] light strokes and a mild heart attack."  He also reported that he could not walk as a result of numbness on the right side. 

In June 2002, the Veteran reported weakness.  A brain CT scan from the Prattville Baptist Hospital revealed no hemorrhage or mass effect.  There was no focal brain lesions, and the prominence of ventricles and sulci were normal.  The brain stem and cerebellum were within normal limits.  Ultimately, no abnormalities were identified. 

In March 2004, the Veteran complained of numbness on the right side.  A brain CT taken revealed, "no evidence of intra or extra axial fluid collection.  Ventricles are normal in size with no evidence of midline shift.  No focal abnormalities are identified in the brain."  The report was negative for any disorders. 

A May 2008 Prattville Baptist Hospital record noted no one-sided numbness or weakness.  The Veteran did have chronic bilateral lower extremity weakness and peripheral neuropathy.

In March 2010, the Veteran reported a "light stroke."  However an EKG taken at the time was normal and that "considering he probably had a normal catheterization [three] years ago" it was unlikely to be cardiac pain in his chest.  Myocardial infarction was ruled out.  No evidence of strokes were confirmed. 

There is no competent medical evidence of record that shows that any stroke or numbness on the right side is due to service or manifested to a compensable degree within one year of service discharge.  The Veteran does not contend that he had symptoms in service and ever since service.  Regarding the Veteran's statements as to the cause of the claimed disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, in this case, the cause of the Veteran's claimed disorder involves a complex medical etiological question because it deals with the origin and progression of the claimed disorder and because such internal process is diagnosed primarily on clinical findings.  The Veteran is competent to relate symptoms of the claimed disorder that he experienced at any time, but is not competent to opine on whether there is a link between the claimed disorder and active service, including the asserted exposure to herbicides in Korea, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Consequently, in light of the lack of competent evidence establishing a link between the Veteran's stroke and numbness on the right side, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  However, in this case, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a heart condition is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for a lung condition, to include shortness of breath, is denied.

Entitlement to service connection for stroke is denied.

Entitlement to service connection for numbness, right side, is denied.

Service connection for Type II diabetes mellitus is granted.

Service connection for hypertension secondary to diabetes mellitus Type II is granted.


REMAND

The Veteran seeks a special monthly pension based upon the need for regular aid and attendance or housebound status.  There is an October 2006 Aid and Attendance examination report in which the examiner indicated that the Veteran was unable to stand and walk any distance.  The examiner, however, also indicated that the Veteran utilized a cane for balance in his home.  The examiner stated that the Veteran was employed managing a trailer park working eight hours a day. 
The examiner concluded that the Veteran required aid and attendance.  The reported findings appear to be internally contradictory and ultimately inconsistent with an individual in need of aid and attendance.  

The Veteran underwent a VA aid and attendance examination in October 2007.  The Veteran arrived for the examination unattended and using his electric scooter.  The examiner was unable to determine why the Veteran was unable to walk.  The examiner determined the Veteran was not permanently bedridden and his best corrected vision was not 5/200 or worse.  He was able to manage his own financial affairs but his wife still helped him as much as she can.  He did not have a driver's license because he did not like to drive.  The Veteran reported that he was able to bathe and dress himself without any assistance.  He was independent with toileting and did not have fecal or urinary incontinence.  The  Veteran reported that his wife was recently hospitalized and he was able to cook meals, clean the house, and do laundry during her absence.  The Veteran reported occasional dizziness.  The examiner nevertheless concluded that he was unable to determine whether the Veteran needed the assistance of another person for activities of daily living  without resorting to speculation.  The Board observes that the claims file was not made available to the examiner.  The Board finds that the Veteran should be afforded another VA examination based on a comprehensive review of the entire claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule appropriate examinations in connection with the claim for the need for regular aid and attendance and housebound status, to determine the nature and extent of his current disorders.  The examiner must review the claims file, including reports of VA examinations dated in October 2007, October 2006, June 1997, May 1997, November 1995, and March 1994, and the examination report must reflect that a review of the claims file was conducted.  The examiners should be asked to describe all the appellant's health problems, both mental and physical, and their impact on his ability to perform the functions of daily living.  

2.  Thereafter, readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, he should be issued a supplemental statement of the case and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


